The Court :
Appel petitioned for the benefit of the insolvency law, and M. Friedlander was appointed assignee. The assignee received from the sheriff of the city and county of San Francisco certain moneys belonging to Appel. After a trial of issues presented Appel was denied the benefit of the insolvency law. Thereupon the Court made an order that the assignee return the moneys to the sheriff. The assignee appealed from the order.
There is nothing in the record showing that the Court erred in making this order, which we must hold correct until the contrary is shown.
Order affirmed.